 



Exhibit 10.1
EXECUTION VERSION
RIGHT OF FIRST REFUSAL AGREEMENT
     This Right of First Refusal Agreement (the “Agreement”) is dated as of
August 29, 2006, by and among Lions Gate Entertainment Corp., a corporation
incorporated under the laws of British Columbia (the “Company”), Sobini Films, a
California corporation, and Mark Amin, an individual (“Amin”).
RECITALS
     WHEREAS, the Company and Amin were party to that certain letter agreement
dated as of June 6, 2000 (as amended, the “Prior Agreement”), pursuant to which
Amin served as Vice Chairman of the Company;
     WHEREAS, the Prior Agreement contained certain right of first refusal
provisions with respect to distribution rights in motion pictures produced by
Amin;
     WHEREAS, effective April 13, 2006, the “Term” under the Prior Agreement was
completed;
     WHEREAS, Amin is the sole equity owner of Sobini; and
     WHEREAS, the Company, Sobini and Amin desire to continue a right of first
refusal arrangement between the Company and Sobini in accordance with the terms
set forth herein;
     NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:
AGREEMENT
     1. Right of First Refusal.
         a) The Company shall have a right of first refusal (a “Right of First
Refusal”) with respect to worldwide distribution rights in any motion picture
produced by Sobini (other than as a producer for hire) alone or in conjunction
with others to the extent that Sobini controls the licensing of such
distribution rights (a “Qualifying Picture”) during the term of this Agreement
(as set forth in Section 2 below); provided, however, that such Right of First
Refusal shall not apply to any rights to distribute a Qualifying Picture that
has been licensed, transferred or otherwise disposed of prior to the time that
Sobini controls the licensing of such distribution rights unless at such later
time Sobini has obtained the control of the Subject Distribution Rights (as
hereinafter defined). Such a Right of First Refusal shall apply to all rights to
distribute the Qualifying Picture in the United States (“U.S. Rights”) and to
all rights to distribute the Qualifying Picture outside of the United States
(“Foreign Rights”). The rights as to which the Company has the Right of First
Refusal set forth in this Section 1 shall be referred to herein as “Subject
Distribution Rights.”
         b) Sobini shall notify the Company in writing of any Qualifying Picture
(a “First Refusal Notice”) setting forth a description of the proposed director,
lead actor and amount of the budget for the Qualifying Picture (the “Material
Elements”). The Company shall have until 5:00 p.m. (PT) on the eighth business
day following provision of a First Refusal Notice by Sobini (the “Exercise
Period”) to notify Sobini in writing (an “Exercise Notice”) that the Company is
exercising its right to negotiate in good faith to acquire the U.S. Rights
and/or the Foreign Rights.

 



--------------------------------------------------------------------------------



 



If the Company so exercises its Right of First Refusal with respect to the U.S.
Rights and/or with respect to the Foreign Rights, the Company shall thereon be
obligated to negotiate with Sobini in good faith for a period of ten business
days (the “Negotiation Period”).
         c) If the parties fail to reach an agreement (or are deemed to fail to
reach an agreement) prior to the expiration of the Negotiation Period with
respect to U.S. Rights and/or Foreign Rights, subject to and in accordance with
subsections (e) and (f) below, Sobini may accept any third party offer to
acquire U.S. Rights and/or Foreign Rights on monetary terms and/or conditions
materially more favorable to Sobini than the monetary terms and conditions
offered by the Company to Sobini during the Negotiation Period and/or may sell
or license Foreign Rights on a territory-by-territory basis without any further
obligation to the Company.
         d) The Company’s failure to provide an Exercise Notice prior to the
expiration of the Exercise Period shall be deemed an election by the Company to
not exercise its Right of First Refusal to acquire any of the Subject
Distribution Rights. In the event the Company fails to provide an Exercise
Notice within the applicable Exercise Period or fails to negotiate with Sobini
during the appropriate Negotiation Period, Sobini shall have the right to
dispose of the Subject Distribution Rights with respect to a Qualifying Picture
without any further obligation to the Company.
         e) Subject to subsection (f), if at any time there is a substantial
change in the Material Elements pertaining to a Qualifying Picture, Sobini shall
within ten business days following such change provide a First Refusal Notice to
the Company describing such change of Material Elements. The Exercise Period,
the Negotiation Period and the mechanics for the Company’s exercise or deemed
election not to exercise its rights under any such First Refusal Notice shall be
the same as set forth in subsection (b) above. For purposes of this Agreement, a
“substantial change” in the Material Elements pertaining to a Qualifying Picture
shall mean (i) any change in the proposed director or lead actor or (ii) a
decrease of more than 10% in amount of the proposed budget.
         f) Notwithstanding anything to the contrary in this Agreement, if
Sobini validly enters into an agreement with a third party regarding the U.S.
Rights or the Foreign Rights in a Qualifying Picture, and thereafter there is a
substantial change in Material Elements pertaining to such Qualifying Picture,
and Sobini has therefore complied with its first refusal obligations as set
forth herein, the Company’s Right of First Refusal shall not apply to such
Qualifying Picture. By way of clarification, in such event, Sobini would, among
other things, not be require to provide a subsequent First Refusal Notice to the
Company with respect to a Qualifying Picture, even if the Material Elements of
such Qualifying Picture were to change substantially subsequent to the time such
agreement is entered into.
     2. Term. This Agreement shall be deemed effective as of, and the term shall
commence on, April 14, 2006, and be subject to an indefinite, rolling 12-month
term until terminated in accordance with Section 4 hereof.
     3. Compensation. During the term of this Agreement, in consideration for
the provisions of Section 1 hereof, the Company shall pay to Sobini the amount
of $250,000 per year (the “Advance”). The Advance shall be due and payable
monthly in advance in equal installments. If the Agreement is terminated other
than at the end of an Agreement year, the Advance owed for the partial year
shall be a prorated amount of the full Advance for such year. The Company shall
be entitled to recoup the Advance in the form of a production fee payable out of
the budget of two Qualifying Pictures annually that the Company chooses to
distribute

2



--------------------------------------------------------------------------------



 



hereunder, such production fee to be equal to $90,000 per Qualifying Picture
(the “Production Fee”). If the Company distributes less than two Qualifying
Pictures during a year of the Agreement, the Company shall be entitled to
increase the number of Qualifying Pictures for which it shall receive the
Production Fee in any subsequent year, such that the aggregate amount of
Production Fees paid pursuant to this Agreement equals the aggregate amount of
Advances paid pursuant to this Agreement, but only so long as the Agreement has
not been terminated and has not expired.
     4. Termination. This Agreement may be terminated by either the Company or
Sobini at any time upon 12 months’ written notice. Subject to the Company’s
obligation to pay Sobini a prorated portion of the annual Advance as set forth
in Section 3 hereof, effective as of the termination date, this Agreement shall
be of no further force and effect, and none of the Company, Sobini nor Amin
shall have any further obligations thereunder.
     5. No Employee Status. The parties acknowledge that Amin was previously an
employee of the Company, but that such employment relationship has terminated.
The Company and Amin agree that nothing contained in this Agreement shall be
construed to create an employment relationship between the Company and Amin.
     6. Non-Sobini Pictures. The parties acknowledge that it is intended that
the right of first refusal provisions contained herein apply to all motion
pictures produced by Sobini and Amin. It is expected that Amin will not directly
or indirectly (through an owned and/or controlled entity) produce any motion
pictures during the term of this Agreement except motion pictures produced by
Sobini. To the extent Amin does produce any motion pictures outside of Sobini,
either directly or through an entity he owns and/or controls, then any such
motion picture shall be deemed to be a “Qualifying Picture” under this Agreement
and all provisions of this Agreement shall apply to such motion picture.
     7. Miscellaneous.
         a) Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, or by a nationally
recognized overnight courier addressed as follows:
If to Sobini or to Amin:
Mark Amin
c/o Sobini Films
2700 Colorado Ave., Suite 510B
Santa Monica, CA 90404
With a copy to:
Kaye Scholer LLP
Attn: Barry L. Dastin
1999 Ave. of the Stars, Suite 1700
Los Angeles, CA 90067
Tel: (310) 788-1070
If to the Company:

3



--------------------------------------------------------------------------------



 



Lions Gate Entertainment Corp.
2700 Colorado Ave., Ste. 200
Santa Monica, CA 90404
Attention: Wayne Levin
with a copy to:
O’Melveny & Myers LLP
1999 Avenue of the Stars, Suite 700
Los Angeles, CA 90067-6035
Attention: Allison Keller
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          b) Governing Law/Arbitration. This Agreement shall be governed and
construed in accordance with the laws of the State of California applicable to
contracts entered into and fully performed in California. Any dispute or claim
arising out of or relating to this Agreement shall be submitted to binding
arbitration to be held in Los Angeles, California. The prevailing party as to
the material issues in any such dispute shall be entitled to reimbursement from
the non-prevailing party for his or its reasonable outside attorneys fees and
expenses (including, without limitation, arbitration expenses) incurred by the
prevailing party in connection with such dispute; provided, however, that Amin’s
and Sobini’s total collective obligation to provide such reimbursement to the
Company shall be limited to $25,000.
          c) No Injunctive Relief. The sole and exclusive remedy for any breach
of this Agreement shall be limited to an action for damages, and under no
circumstances shall either party hereto be entitled to equitable relief or to
restrain or enjoin the distribution of any motion picture hereunder.
          d) Amendments. This Agreement may be amended or modified only by a
written instrument executed by each party hereto.
          e) Titles and Headings. Paragraph or other headings contained herein
are for convenience of reference only and shall not affect in any way the
meaning or interpretation of any of the terms or provisions hereof.
          f) Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior agreements, negotiations and understandings of the parties with respect to
the subject matter hereof, including but not limited to the right of first
refusal provisions in the Prior Agreement.
          g) Successors and Assigns. This Agreement is binding upon the parties
hereto and their respective successors, permitted assigns, heirs and personal
representatives. Except as specifically set forth herein, neither of the parties
may assign the rights and duties of this Agreement or any interest therein, by
operation of law or otherwise, without the prior written consent of the other
party; provided, however, that without such consent the Company may and shall
assign this Agreement to and provide for the assumption thereof by any successor
to all or substantially all of its assets and business by merger, consolidation
or transfer of assets.

4



--------------------------------------------------------------------------------



 



          h) Waiver. The failure of either party at any time or times to require
performance of any provision hereof shall in no manner affect the right of such
party at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.
          i) Mutual Drafting. Each of the parties hereto have been represented
by counsel in the negotiation and drafting of this Agreement. Accordingly, no
inference as to the meaning or interpretation of any clause or provision of this
Agreement shall be made on the basis of which party was the “drafter” of such
clause or provision.
          j) Counterparts. This Agreement, and any document or instrument
entered into, given or made pursuant to this Agreement or authorized hereby, and
any amendment or supplement hereto or thereto may be executed in two or more
counterparts, and by each party on a separate counterpart, each of which, when
executed and delivered, shall be an original and all of which together shall
constitute one instrument, with the same force and effect as though all
signatures appeared on a single document.
          k) Severability. In construing this Agreement, if any portion of this
Agreement shall be found to be invalid or unenforceable, the remaining terms and
provisions of this Agreement shall be given effect to the maximum extent
permitted without considering the void, invalid or unenforceable provision.
[Signatures Appear on Following Page]

5



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first set forth above.

           
LIONS GATE ENTERTAINMENT CORP.            By:   /s/ Wayne Levin      
Name:  Wayne Levin      Title:  General Counsel & EVP – Corporate Operations   
   
SOBINI FILMS
      By:   /s/ Jill Courtemanche       Name:  Jill Courtemanche     
Title:  Atty        MARK AMIN
      By:   /s/ Mark Amin       Name:  Mark Amin             

S-1